50 F.3d 9
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pierre Duvall WILLIAMS, Plaintiff--Appellant,v.Dave SMITH;  Edward MURRAY, Director, BuckinghamCorrectional Center;  M. WARDEN;  L. W. HOFFMAN;  BobbySOLES;  Mr. BUTWIN, Counselor, Buckingham CorrectionalCenter;  Mr. SHUPE;  Mr. KEELING;  Virginia Secretary OfEducation;  Governor Of Virginia;  Virginia Secretary OfPublic Safety;  Department Of Corrections;  SuperintendentOf Department Of Corrections Schools;  Director Of TheDepartment Of Corrections Schools;  Buckingham CorrectionalCenter Schools;  Barbara W. BURRELL, Former DCE Principal;Doctor M. S. ELLISON;  Doctor MERIWETHER;  David JOBE,Assistant to the DCE Principal, Defendants--Appellees.
No. 94-7420.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995Decided Feb. 22, 1995

Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Williams v. Smith, No. CA-94-971 (W.D.Va. Nov. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED